          Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     CLARENCE LONNELL ROBERSON,                          Case No. 1:19-cv-01724-DAD-EPG (PC)
11
                    Plaintiff,                           FINDINGS AND RECOMMENDATIONS,
12
           v.                                            RECOMMENDING THAT THIS ACTION
13                                                       PROCEED ON PLAINTIFF’S EIGHTH
     SECOND WATCH SGT, et al.,                           AMENDMENT FAILURE TO PROTECT
14                                                       CLAIM AGAINST THE TWO DOE
                    Defendants.                          SERGEANTS AND THE DOE
15
                                                         LIEUTENANT AND ON PLAINTIFF’S
16                                                       EIGHTH AMENDMENT CLAIM FOR
                                                         DELIBERATE INDIFFERENCE TO HIS
17                                                       SERIOUS MEDICAL NEEDS AGAINST
18                                                       DEFENDANT KQA, DEFENDANT
                                                         GONZALEZ, THE TWO DOE
19                                                       SERGEANTS, THE DOE LIEUTENANT,
                                                         AND THE TWO DOE CORRECTIONAL
20                                                       OFFICERS, AND THAT ALL OTHER
21                                                       CLAIMS AND DEFENDANTS BE
                                                         DISMISSED
22
                                                         (ECF No. 12)
23
24                                                       OBJECTIONS, IF ANY, DUE WITHIN
                                                         TWENTY-ONE (21) DAYS
25          Plaintiff, Clarence Lonnell Roberson, is proceeding pro se and in forma pauperis in this
26   civil rights action pursuant to 42 U.S.C. § 1983.
27          Plaintiff filed the complaint commencing this action on December 11, 2019. (ECF No.
28   1). On June 23, 2020, the Court screened Plaintiff’s complaint and found that it failed to state

                                                     1
            Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 2 of 10



 1   any cognizable claims. (ECF No. 6). The Court gave Plaintiff thirty days to either: “a. File a
 2   First Amended Complaint that includes additional true factual allegations, if Plaintiff believes
 3   that additional allegations would state cognizable claim(s); or b. Notify the Court in writing
 4   that he wants to stand on this complaint, in which case the Court will issue findings and
 5   recommendations consistent with this order to a district judge.” (Id. at 10).
 6            On July 6, 2020, Plaintiff filed his First Amended Complaint. (ECF No. 7). On
 7   October 6, 2020, the Court screened Plaintiff’s First Amended Complaint, found that it failed to
 8   state any cognizable claims, and issued findings and recommendations recommending that this
 9   action be dismissed with prejudice. (ECF No. 9). On October 20, 2020, Plaintiff filed his
10   objections. (ECF No. 10). On October 21, 2020, the Court withdrew the findings and
11   recommendations and granted Plaintiff leave to amend because the objections included
12   “additional factual allegations that indicate that [Plaintiff] may be able to amend his complaint
13   to state a cognizable claim.” (ECF No. 11, p. 2). Plaintiff filed his Second Amended
14   Complaint on October 30, 2020. (ECF No. 12).
15            Plaintiff’s Second Amended Complaint is now before this Court for screening. For the
16   reasons that follow, the Court will recommend that this action proceed on Plaintiff’s Eighth
17   Amendment failure to protect claim against the two Doe sergeants and the Doe lieutenant and
18   on Plaintiff’s Eighth Amendment claim for deliberate indifference to his serious medical needs
19   against defendant KQA, defendant Gonzalez, the two Doe sergeants, the Doe lieutenant, and
20   the two Doe correctional officers.1 The Court will also recommend that all other claims and
21   defendants be dismissed for failure to state a claim upon which relief may be granted.
22            Plaintiff has twenty-one days from the date of service of these findings and
23   recommendations to file his objections.
24   \\\
25
26
              1
                Plaintiff is advised that Doe defendants cannot be served until Plaintiff has identified them and amended
27   his complaint to substitute the named defendants in place of the Doe defendants. For service to be successful, the
     Court and/or the United States Marshal must be able to identify and locate the defendants to be served. Plaintiff
28   will be required to identify the Doe defendants as the litigation proceeds. The Court notes that, once discovery
     opens, Plaintiff will be given the opportunity to seek information to identify the Doe defendants.

                                                              2
           Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 3 of 10



 1           I.      SCREENING REQUIREMENT
 2           The Court is required to screen complaints brought by prisoners seeking relief against a
 3   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
 4   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
 5   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
 6   that seek monetary relief from a defendant who is immune from such relief. 28 U.S.C.
 7   § 1915A(b)(1), (2). As Plaintiff is proceeding in forma pauperis (ECF No. 4), the Court may
 8   also screen the complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any
 9   portion thereof, that may have been paid, the court shall dismiss the case at any time if the court
10   determines that the action or appeal fails to state a claim upon which relief may be granted.”
11   28 U.S.C. § 1915(e)(2)(B)(ii).
12           A complaint is required to contain “a short and plain statement of the claim showing
13   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
14   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
15   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
16   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A plaintiff must set forth “sufficient
17   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
18   (quoting Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting
19   this plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts
20   “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d
21   677, 681 (9th Cir. 2009) (citation and internal quotation marks omitted). Additionally, a
22   plaintiff’s legal conclusions are not accepted as true. Iqbal, 556 U.S. at 678.
23           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal
24   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that
25   pro se complaints should continue to be liberally construed after Iqbal).
26           II.     SUMMARY OF PLAINTIFF’S SECOND AMENDED COMPLAINT
27           While housed on EOP C-Yard, Plaintiff’s cellmate threatened to kill him. Plaintiff
28   immediately packed his belongings and moved out of the cell during pill call. Defendant

                                                        3
           Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 4 of 10



 1   Correctional Officer KQA and defendant Correctional Officer Gonzalez asked Plaintiff what
 2   was going on. Plaintiff told them that he feared for his life because his cellmate just threatened
 3   to kill him, and that he has the means to do so because he has an “enormous amount of friends”
 4   on the yard.
 5          Plaintiff was placed in a holding cage and interviewed by a sergeant (whom Plaintiff
 6   may be suing as a doe defendant). The unknown sergeant told defendant KQA and defendant
 7   Gonzalez to put Plaintiff back into the same cell.
 8          Plaintiff immediately told staff that he was suicidal. Plaintiff was then placed on
 9   suicide watch. The next day, an unknown lieutenant (whom Plaintiff appears to be suing as a
10   doe defendant) told the psychologist to discharge Plaintiff and had about seven correctional
11   officers escort Plaintiff back to the same cell. The unknown lieutenant tried to force Plaintiff
12   into the cell, and Plaintiff went suicidal again.
13          Then two unknown sergeants (whom Plaintiff appears to be suing as doe defendants)
14   and the lieutenant said they would not protect Plaintiff unless Plaintiff provides the names of
15   inmates who own cell phones and sell drugs. Plaintiff told them that he did not know of any, so
16   they kept placing Plaintiff back on C-yard in the same building.
17          On one occasion Plaintiff was sent back without an escort and two inmates ran up to
18   Plaintiff and attempted to harm him with razor blades. Plaintiff was cut on his left wrist when
19   he tried to block the blows. He showed defendant KQA, defendant Gonzalez, the sergeants,
20   and the lieutenant, and they just forced Plaintiff to house in C-7.
21          While housed in C-7, on the same yard where inmates were trying to take Plaintiff’s
22   life, Plaintiff was bleeding badly. Plaintiff kept asking for medical treatment, but none was
23   provided. Two doe correctional officers on C-7 ignored Plaintiff. They did not feed Plaintiff
24   and refused to allow medical staff to know about Plaintiff’s injuries.
25          III.    ANALYSIS OF PLAINTIFF’S SECOND AMENDED COMPLAINT
26                  A. Section 1983
27          The Civil Rights Act under which this action was filed provides:
28          Every person who, under color of any statute, ordinance, regulation, custom, or

                                                         4
           Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 5 of 10


            usage, of any State or Territory or the District of Columbia, subjects, or causes
 1
            to be subjected, any citizen of the United States or other person within the
 2          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
            secured by the Constitution and laws, shall be liable to the party injured in an
 3          action at law, suit in equity, or other proper proceeding for redress....
 4
     42 U.S.C. § 1983. “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely
 5
     provides ‘a method for vindicating federal rights elsewhere conferred.’” Graham v. Connor,
 6
     490 U.S. 386, 393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see
 7
     also Chapman v. Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los
 8
     Angeles, 697 F.3d 1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir.
 9
     2012); Anderson v. Warner, 451 F.3d 1063, 1067 (9th Cir. 2006).
10
            To state a claim under section 1983, a plaintiff must allege that (1) the defendant acted
11
     under color of state law, and (2) the defendant deprived him of rights secured by the
12
     Constitution or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir.
13
     2006); see also Marsh v. County of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing
14
     “under color of state law”). A person deprives another of a constitutional right, “within the
15
     meaning of § 1983, ‘if he does an affirmative act, participates in another’s affirmative act, or
16
     omits to perform an act which he is legally required to do that causes the deprivation of which
17
     complaint is made.’” Preschooler II v. Clark County Sch. Bd. of Trs., 479 F.3d 1175, 1183
18
     (9th Cir. 2007) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite
19
     causal connection may be established when an official sets in motion a ‘series of acts by others
20
     which the actor knows or reasonably should know would cause others to inflict’ constitutional
21
     harms.” Preschooler II, 479 F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of
22
     causation “closely resembles the standard ‘foreseeability’ formulation of proximate cause.”
23
     Arnold v. Int’l Bus. Mach. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City
24
     of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008).
25
            A plaintiff must demonstrate that each named defendant personally participated in the
26
     deprivation of his rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual
27
     connection or link between the actions of the defendants and the deprivation alleged to have
28
     been suffered by the plaintiff. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S.

                                                      5
           Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 6 of 10



 1   658, 691, 695 (1978).
 2           Supervisory personnel are not liable under section 1983 for the actions of their
 3   employees under a theory of respondeat superior and, therefore, when a named defendant
 4   holds a supervisory position, the causal link between the supervisory defendant and the claimed
 5   constitutional violation must be specifically alleged. Iqbal, 556 U.S. at 676-77; Fayle v.
 6   Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir.
 7   1978). To state a claim for relief under section 1983 based on a theory of supervisory liability,
 8   a plaintiff must allege some facts that would support a claim that the supervisory defendants
 9   either: were personally involved in the alleged deprivation of constitutional rights, Hansen v.
10   Black, 885 F.2d 642, 646 (9th Cir. 1989); “knew of the violations and failed to act to prevent
11   them,” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); or promulgated or “implement[ed]
12   a policy so deficient that the policy itself is a repudiation of constitutional rights and is the
13   moving force of the constitutional violation,” Hansen, 885 F.2d at 646 (citations and internal
14   quotation marks omitted).
15           For instance, a supervisor may be liable for his or her “own culpable action or inaction
16   in the training, supervision, or control of his [or her] subordinates,” “his [or her] acquiescence
17   in the constitutional deprivations of which the complaint is made,” or “conduct that showed a
18   reckless or callous indifference to the rights of others.” Larez v. City of Los Angeles, 946 F.2d
19   630, 646 (9th Cir. 1991) (citations, internal quotation marks, and brackets omitted).
20                   B. Failure to Protect in Violation of the Eighth Amendment
21           To establish a failure to protect claim, a prisoner must establish that prison officials
22   were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.
23   Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both subjective and
24   objective components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013).
25   A prisoner must show that “the official [knew] of and disregard[ed] an excessive risk to inmate
26   ... safety; the official must both be aware of facts from which the inference could be drawn that
27   a substantial risk of serious harm exists, and [the official] must also draw the inference.”
28   Farmer, 511 U.S. at 837. “Liability may follow only if a prison official ‘knows that inmates

                                                       6
            Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 7 of 10



 1   face a substantial risk of serious harm and disregards that risk by failing to take reasonable
 2   measures to abate it.’” Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).
 3            The Court finds that Plaintiff has failed to state a failure to protect claim against
 4   defendants KQA and Gonzalez. Plaintiff has alleged that, after Plaintiff informed them of his
 5   concerns, they placed him in a holding cage, and he was interviewed by a sergeant. While
 6   Plaintiff was going to be placed back in his cell, it was the sergeant who made this decision.
 7   Plaintiff does not provide any factual allegations regarding what defendant KQA or defendant
 8   Gonzalez should have done, or even could have done, to protect him. There is no indication
 9   that defendant KQA or defendant Gonzalez (who are both correctional officers) had the
10   authority to move either Plaintiff or his cellmate. Thus, Plaintiff has failed to sufficiently
11   allege that either defendant KQA or defendant Gonzalez disregarded the alleged risk by failing
12   to take reasonable measures to abate it. Accordingly, the Court finds that Plaintiff has failed to
13   state a failure to protect claim against defendants KQA and Gonzalez.
14            However, the Court finds that, for screening purposes, Plaintiff has sufficiently alleged
15   a failure to protect claim against the two Doe sergeants2 and the Doe lieutenant. These
16   defendants allegedly told Plaintiff that they would not protect him unless he provided the
17   names of inmates who own cell phones and sell drugs. Plaintiff did not provide names, these
18   defendants did not sufficiently protect Plaintiff, and Plaintiff was attacked. Based on the
19   allegations in the complaint, the Court finds that Plaintiff’s failure to protect claim against the
20   two Doe sergeants and the Doe lieutenant should proceed past screening.
21                      C. Deliberate Indifference to Serious Medical Needs in Violation of the
22                          Eighth Amendment
23            “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an
24   inmate must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d
25   1091, 1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires
26
27
              2
                 It is not clear if one of these sergeants is the same sergeant who originally directed that Plaintiff be sent
28   back to his cell. In any event, Plaintiff only appears to be suing two Doe sergeants, and the Court is allowing
     Plaintiff’s failure to protect claim against both to proceed past screening.

                                                                 7
           Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 8 of 10



 1   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a
 2   prisoner’s condition could result in further significant injury or the unnecessary and wanton
 3   infliction of pain,’” and (2) that “the defendant’s response to the need was deliberately
 4   indifferent.” Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992))
 5   (citation and internal quotations marks omitted), overruled on other grounds by WMX
 6   Technologies v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
 7          Deliberate indifference is established only where the defendant subjectively “knows of
 8   and disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d
 9   1051, 1057 (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted).
10   Deliberate indifference can be established “by showing (a) a purposeful act or failure to
11   respond to a prisoner’s pain or possible medical need and (b) harm caused by the indifference.”
12   Jett, 439 F.3d at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an
13   unjustifiably high risk of harm that is either known or so obvious that it should be known”) is
14   insufficient to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825,
15   836-37 & n.5 (1994) (citations omitted).
16          A difference of opinion between an inmate and prison medical personnel—or between
17   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to
18   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);
19   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a
20   physician has been negligent in diagnosing or treating a medical condition does not state a valid
21   claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
22   become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at
23   106. To establish a difference of opinion rising to the level of deliberate indifference, a
24   “plaintiff must show that the course of treatment the doctors chose was medically unacceptable
25   under the circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).
26          Liberally construing Plaintiff’s complaint, Plaintiff has alleged that defendant KQA,
27   defendant Gonzalez, the two Doe sergeants, the Doe lieutenant, and the two Doe correctional
28   officers knew that Plaintiff had been cut during an attack by inmates, but refused to provide any

                                                      8
            Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 9 of 10



 1   medical treatment.
 2            Accordingly, based on the allegations in the complaint, the Court finds that Plaintiff’s
 3   Eighth Amendment claim for deliberate indifference to his serious medical needs against
 4   defendant KQA, defendant Gonzalez, the two Doe sergeants, the Doe lieutenant, and the two
 5   Doe correctional officers should proceed past screening.3
 6            IV.      CONCLUSION AND RECOMMENDATIONS
 7            The Court has screened the Second Amended Complaint and finds that following claims
 8   should proceed past screening: Plaintiff’s Eighth Amendment failure to protect claim against
 9   the two Doe sergeants and the Doe lieutenant and Plaintiff’s Eighth Amendment claim for
10   deliberate indifference to his serious medical needs against defendant KQA, defendant
11   Gonzalez, the two Doe sergeants, the Doe lieutenant, and the two Doe correctional officers.
12   The Court also finds that all other claims and defendants should be dismissed.
13            The Court previously explained to Plaintiff the deficiencies in his complaint, provided
14   Plaintiff with relevant legal standards, and provided Plaintiff with two opportunities to amend
15   his complaint. As Plaintiff filed his Second Amended Complaint with the benefit of the
16   information provided by the Court, it appears that further leave to amend would be futile.
17            Accordingly, based on the foregoing, it is HEREBY RECOMMENDED that:
18            1. This case proceed on Plaintiff’s Eighth Amendment failure to protect claim against
19                  the two Doe sergeants and the Doe lieutenant and on Plaintiff’s Eighth Amendment
20                  claim for deliberate indifference to his serious medical needs against defendant
21                  KQA, defendant Gonzalez, the two Doe sergeants, the Doe lieutenant, and the two
22                  Doe correctional officers; and
23            2. All other claims and defendants be dismissed.
24
              3
25               Plaintiff also alleges that the two Doe correctional officers did not feed him. However, Plaintiff does
     not specify how many meals these officers did not provide, and it does not appear that Plaintiff was denied a
26   sufficiently significant number of meals. Accordingly, to the extent Plaintiff is attempting to bring a separate
     claim based on his allegation that these two officers did not feed him, the Court finds that Plaintiff has failed to
27   state a claim. See, e.g, Merriman v. Lizarraga, 2017 WL 4340041, at *6 (E.D. Cal. Sept. 29, 2017) (finding that an
     allegation that the plaintiff was denied one meal was “insufficient to state a cognizable civil rights claim”); Scally
28   v. Ferrara, 2016 WL 5234691, at *5 (E.D. Cal. Sept. 22, 2016) (finding that allegations that the plaintiff was
     harassed and denied one meal on two separate days “do not raise to the level of an Eighth Amendment violation”).

                                                               9
          Case 1:19-cv-01724-DAD-EPG Document 13 Filed 01/04/21 Page 10 of 10



 1          These findings and recommendations will be submitted to the United States district
 2   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
 3   twenty-one (21) days after being served with these findings and recommendations, Plaintiff
 4   may file written objections with the Court. The document should be captioned “Objections to
 5   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
 6   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 7   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 8   (9th Cir. 1991)).
 9
     IT IS SO ORDERED.
10
11
        Dated:     January 4, 2021                            /s/
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   10
